Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance: the combination of elements as claimed is deemed to be directed to an unobvious improvement over the invention patented by WO 2012 062416 (also DE 10 2011 116964). WO 2012 062416 (also DE 10 2011 116964) discloses all the elements of claims 1 and 19, except that a first side of a hydraulic machine (1) is connected with a piston chamber (4a) with an intervening component (26). 
The difference comprises that a first side of the hydraulic machine is connected with the piston chamber without any intervening components (claim 1 line 31-32; claim 1 line 28-29).

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, preferably accompanies the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745